Citation Nr: 0203550	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  99-14 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for hypothyroidism, 
currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1959 to May 
1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which continued a 10 percent rating for 
hypothyroidism.

In connection with her appeal, the veteran testified at a 
videoconference hearing in January 2002, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e).  A transcript of the 
hearing is associated with the claims file.

In July 1998, the veteran's service organization 
representative notified the RO that the veteran wished to 
revoke her service organization's power of attorney in favor 
of representation by a private attorney.  At her January 2002 
hearing, the veteran indicated that her private attorney 
would no longer represent her.  It appears as though the 
veteran is currently unrepresented.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's hypothyroidism is manifested by subjective 
complaints of weakness of the legs and right arm, pain in the 
back and legs, fatigue, difficulty sleeping, weight gain, and 
constipation; with objective findings of constipation, 
fatigue, and obesity, with regular heart rhythm and rate, 
intact memory and concentration, and no nervous, or 
cardiovascular symptoms.  Continuous medication is required 
for control.


CONCLUSION OF LAW

The criteria for a 30 percent rating for hypothyroidism, but 
not higher, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. Part 4, including § 4.119, Diagnostic Code 
7903 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that her service-connected hypothyroidism 
should be rated higher than the current 10 percent rating.  
Specifically, in her claim, the veteran asserted that her 
hypothyroidism had worsened.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 
2001).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, although the RO did not specifically 
address or explain the VCAA to the veteran, the RO made 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file; it also informed the veteran 
of the reasons for denying her claim, as well as the evidence 
necessary to substantiate it.  The veteran presented personal 
testimony at a hearing before the undersigned Board Member, 
conducted in January 2002.  All relevant and available 
outpatient treatment records and the veteran's service 
medical records were obtained and the veteran was provided a 
VA medical examination in April 1997.  The RO provided the 
veteran with copies of the rating decision, the statement of 
the case (SOC), and the supplemental statement of the case 
(SSOC) concerning the evaluation of her disability and the 
rating criteria.  These documents noted that all of the 
veteran's records were considered including VA treatment 
reports and the April 1997 VA examination.  The Board is 
unaware of any additional outstanding records pertaining to 
this issue.  Under the circumstances, the Board finds that 
the duty to assist has been satisfied, and no additional 
development is necessary.  As such, the Board will proceed 
with appellate disposition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Nevertheless, 
generally the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The history of this appeal is set forth as follows.  In an 
April 1978 rating decision, the veteran was granted service 
connection for hypothyroidism, and received a noncompensable 
rating, effective from October 19, 1977, the date of the 
veteran's reopened claim.  In May 1978, the veteran disagreed 
with the evaluation assigned her hypothyroidism.  In an 
August 1979 rating decision, following a Board remand and 
submission of additional evidence, the RO increased the 
veteran's disability rating to 10 percent, effective from 
October 19, 1977.  In July 1996, the veteran submitted a Form 
21-4138, claiming an increase in the evaluation assigned her 
hypothyroidism.  In an April 1997 rating decision, the RO 
reconsidered the 10 percent rating and continued it.  The 
veteran disagreed with the April 1997 rating decision, and 
initiated this appeal.  Essentially, the veteran maintains 
that the 10 percent rating does not accurately reflect the 
level of impairment caused by her hypothyroidism.

The veteran is presently assigned a 10 percent rating for 
hypothyroidism, pursuant to 38 C.F.R. § 4.119, Diagnostic 
Code 7903, under which a 10 percent rating is assigned for 
symptoms such as fatigability, or continuous medication 
required for control.  Also, under this diagnostic code, a 30 
percent rating is available for fatigability, constipation, 
and mental sluggishness; a 60 percent rating is available for 
muscular weakness, mental disturbance, and weight gain; and a 
100 percent rating is available for cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness.

After a thorough review of the evidence and the rating 
criteria, the Board finds that the overall symptomatology 
associated with the veteran's disability most closely 
approximates the criteria for a 30 percent rating.  A rating 
higher than 30 percent is not warranted.

Reviewing the more recent evidence of record reveals the 
following.  VA outpatient treatment records from August 1994 
to July 1997 show ongoing treatment for hypothyroidism.  The 
veteran's medication was increased in February 1996.  In July 
1997 her hypothyroidism was noted as asymptomatic.

The veteran reported for a VA examination in April 1997 for 
evaluation of her hypothyroidism.  She complained of 
constipation, but denied skin or hair changes, cold 
intolerance, weight gain or fatigue.  The examiner's findings 
included blood pressure measured at 126/76; her heart was 
beating with regular rhythm and rate, at 80 beats per minute; 
and her heart sounds were normal.  Her thyroid was normal 
size and firm; her lungs were clear; her throat was clear and 
her tongue midline.  Her neck showed no lymphadenopathy.  She 
was negative for fatigability; and was negative for nervous, 
cardiovascular, or gastrointestinal symptoms; her memory and 
concentration were intact; she required continuous 
medications; she had no myxedema.  The examiner diagnosed 
hypothyroidism, treated appropriately with medication.

In July 1998, the veteran appeared before the RO Hearing 
Officer.  She stated that her medication had recently been 
increased.  She also complained of a decrease in her muscles.  
She stated that when she was first diagnosed, she was only 
prescribed one medication but had increased to two.  She 
stated that she experienced pain in her back and leg muscles, 
more on her right side, due to falling down and bruising.  
The veteran stated that she tore her right rotator cuff.  
This pain was stated to have increased over the previous few 
years.  She also complained that she would get tired, but had 
difficulty sleeping.  She stated that her arm was weak, and 
that she had recently injured her rotator cuff.  She stated 
that her weight went up and down, but only ranged about 3 
pounds, and had remained stable over the previous year.  She 
stated that her right leg was weak and she would get fatigued 
when working on her feet.  She had no problems mentally, or 
with reading or focussing.

In January 2002, the veteran appeared before the undersigned 
Board Member for a videoconference hearing.  The veteran 
stated that she had an increase in her thyroid medication, 
but that her hypothyroidism had been stabilized.  She would 
return to her VA doctor every 6 months for adjustments to her 
medication.  She stated that her medications for iron and for 
hypothyroidism would cause constipation, and she needed to 
take stool softeners for this problem.  The veteran was 
working about 15 hours per week.  She also described several 
other medical problems with her heart, colon, and stomach, 
and with cholesterol.  The veteran stated that the 
cholesterol problem and the thyroid problem were linked, but 
she did not know about the heart, the colon or the stomach.  

In view of the evidence presented, the Board finds that 38 
C.F.R. § 4.119, Diagnostic Code 7903 (hypothyroidism) is the 
most appropriate diagnostic code under which to evaluate the 
veteran's service-connected disability.  In light of the 
functions affected, the anatomical localization and the 
symptomatology characteristic of the veteran's disability, 
the Board finds that no other diagnostic code is more 
appropriate or would afford the veteran a more favorable 
rating.  The Board further finds that the symptomatology 
associated with the veteran's hypothyroidism is consistent 
with the criteria for a 30 percent rating under this 
diagnostic code, but not higher.  The evidence shows that the 
veteran's hypothyroidism is currently controlled by 
medication and causes fatigue, constipation, and weight gain.

There is no basis in the evidence to show that the veteran 
meets the criteria enumerated for the next higher 60 percent 
rating under 38 C.F.R. § 4.119, Diagnostic Code 7903 
(hypothyroidism).  Specifically, the competent medical 
evidence does not establish that the veteran suffers from 
mental disturbance or muscular weakness.  There is neither 
subjective nor objective evidence of mental disturbance.  The 
veteran's memory and concentration were found to be intact on 
the April 1997 VA examination.  In the July 1998 hearing, the 
veteran stated that she had no problems mentally, or with 
reading or focusing.  

Although the veteran complained of weakness in her arm muscle 
in her July 1998 hearing testimony, it is noted that she 
discussed weakness in the context of an injury to her rotator 
cuff.  In addition, she noted weakness in her leg, but this 
was also discussed in the context of an injury.  In light of 
the absence of any objective evidence or findings attributing 
muscle weakness to the veteran's hypothyroidism, these 
complaints are not considered as reflective of her service-
connected disability.  

It is noted that the veteran has introduced some conflicting 
evidence as to weight gain.  In the July 1998 hearing, the 
veteran stated that her weight went up and down.  In the 
April 1997 VA examination, the veteran's abdomen was 
described as "obese," and her weight was recorded as 219 
pounds.  The Board notes that the veteran testified in July 
1998 that her weight had remained the same over the previous 
year and only ranged about 3 pounds in either direction.  The 
Board recognizes that the veteran's obesity is a 
manifestation of her hypothyroidism.  However, in light of 
the absence of other criteria for a 60 percent rating, it 
does not appear that the overall disability picture presented 
by the evidence is consistent with a 60 percent evaluation, 
as defined by the rating criteria.

The Board will also address the criteria for a 100 percent 
rating.  As stated above, there is insufficient evidence to 
show muscular weakness attributable to the veteran's 
hypothyroidism, and there is no evidence of mental 
disturbance.  Further, it is noted that there is no evidence 
of cold intolerance, cardiovascular involvement, or 
bradycardia, as confirmed by the findings of the April 1997 
VA examination.  There is no specific showing of sleepiness, 
although the veteran complained of tiredness and fatigue in 
her July 1998 hearing testimony.  It is noted of her hearing 
testimony that she also stated that she had difficulty 
sleeping.  To the extent that the veteran does suffer from 
tiredness and fatigue, these symptoms appear to be completely 
consistent with "fatigability," which is a criterion at the 
30 percent level.  In light of the evidence presented, it 
does not appear that the veteran's overall disability picture 
is consistent with a 100 percent evaluation.

In summary, the Board finds that the veteran's 
symptomatology, as demonstrated on VA examinations, 
outpatient treatment records, and hearing testimony, most 
closely approximates the criteria for a 30 percent rating 
under Diagnostic Code 7903; a higher evaluation is not 
warranted.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's 
hypothyroidism, her complaints, and the current clinical 
manifestations of the disability and its effects on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  All other pertinent aspects of 38 C.F.R. Parts 3 and 4 
have also been considered.
 
Finally, although the Board is cognizant of the evidence 
showing the veteran's symptoms and their impact on her 
employment, the evidence does not reflect that the veteran's 
service-connected hypothyroidism has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, a 30 percent rating for hypothyroidism is 
granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

